

116 HR 7082 IH: Ensuring Safety Tools so that Employees are All Kept Secure Act of 2020
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7082IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Rush introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to issue regulations with respect to the protection against COVID–19 for workers in meat processing establishments, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Safety Tools so that Employees are All Kept Secure Act of 2020 or the Ensuring STEAKS Act of 2020. 2.Regulations for protection of workers in meat processing establishments from COVID–19(a)In generalThe Secretary of Agriculture, in consultation with the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) and the Assistant Secretary of Labor for Occupational Safety and Health, shall—(1)not later than 90 days after the date of the enactment of this Act, issue regulations with respect to protection against COVID–19 for workers in establishments inspected under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.); and(2)through the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (21 U.S.C. 1320b–5(g)(1)(B))), review and update as necessary such regulations no less frequently than every 90 days to ensure such regulations are sufficient to ensure worker safety.(b)Interim requirementsUntil the regulations are issued under subsection (a)(1), the recommendations published by the Director on the website of the Centers for Disease Control and Prevention with respect to worker safety are deemed to be interim requirements for establishments referred to in such subsection.